          Case 1:20-mj-05893-UA Document 1 Filed 06/05/20 Page 1 of 4


           /s/ David J. Robles, by SDA with permission
Approved: ________________________________
          DAVID J. ROBLES
          Assistant United States Attorney

Before:      THE HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York
                                                     20 MAG 5893
- - - - - - - - - - - - - - - - - - X
                                    :           COMPLAINT
                                    :
UNITED STATES OF AMERICA
                                    :           Violation of
                                    :
        - v. -                                  18 U.S.C. §§ 922(g)(1),
                                    :           924(a)(2), and 2
                                    :
KEVAN SEALES,
                                    :           COUNTY OF OFFENSE:
                   Defendant.       :           BRONX
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JAMA JOSEPH, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

                                COUNT ONE
                   (Felon in Possession of a Firearm)

          1.   On or about May 4, 2020, in the Southern District
of New York and elsewhere, KEVAN SEALES, the defendant, knowing
he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess a firearm, to wit, a black .38 caliber
Colt revolver, and the firearm was in and affecting commerce.

  (Title 18, United States Code, Sections 922(g)(1), 924(a)(2),
                             and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Detective with the NYPD and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with other law
enforcement officers, witnesses, and others, as well as my
examination of reports, records, and video surveillance.
       Case 1:20-mj-05893-UA Document 1 Filed 06/05/20 Page 2 of 4



                                2
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
of the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

          3.   Based on my review of criminal history records, I
have learned, among other things, that on or about December 19,
2017, KEVAN SEALES, the defendant, was convicted in New York
County Supreme Court of assault in the second degree, in
violation of New York Penal Law Section 120.05, Subsection 2,
which is a Class D felony that carries a maximum term of
imprisonment of seven years and a minimum term of imprisonment
of two years. On or about January 9, 2018, SEALES was sentenced
principally to a term of two years’ imprisonment.

           4.  Based on my participation in this investigation,
my review of law enforcement reports, and my conversations with
NYPD police officers and an Emergency Medical Services (“EMS”)
professional (“EMT-1”), I have learned, among other things, the
following:

               a.   On or about May 4, 2020, at approximately
11:13 p.m., EMS arrived at the vicinity of 805 Astor Avenue in
the Bronx, New York, in response to a 911 call reporting, in sum
and substance, that an individual, later identified as KEVAN
SEALES, the defendant, appeared to have collapsed onto the
ground.

               b.   Upon EMS’ arrival at the above-mentioned
location, EMT-1 observed KEVAN SEALES, the defendant, on the
ground between two parked cars and wearing a backpack. EMT-1
attempted to wake SEALES, who appeared to be asleep. In doing
so, EMT-1 recognized SEALES as being highly intoxicated. SEALES
was taken into an ambulance and told EMT-1, in sum and
substance, that he did not want to go to the hospital because he
was on parole and was not supposed to be drinking.

               c.   Once in the ambulance, EMT-1 asked KEVAN
SEALES, the defendant, for his identification. SEALES told EMT-
1, in sum and substance, that his identification was in his
backpack. EMT-1 opened the main compartment of the backpack in
the ambulance and observed a firearm (the “Firearm”). EMT-1
informed an EMS dispatcher of the Firearm and provided the
backpack with the Firearm to an EMS lieutenant (“Lieutenant-1”).
       Case 1:20-mj-05893-UA Document 1 Filed 06/05/20 Page 3 of 4



                                3
EMT-1 then transported SEALES to a hospital (“Hospital-1”) while
Lieutenant-1 drove the backpack to Hospital-1 in another vehicle
alongside the ambulance.

               d.   Upon arriving at Hospital-1, Lieutenant-1
provided the backpack to two uniformed NYPD officers (“Officer-
1” and “Officer-2”). Officer-1 opened the backpack and observed
the Firearm, which was later identified as a .38 caliber black
Colt revolver, in the main compartment of the backpack.

               e.    On May 5, 2020, at approximately 12:14 a.m.,
KEVAN SEALES, the defendant, was placed under arrest at
Hospital-1. SEALES was then transported to the 49th Precinct in
the Bronx, New York.

           5.  Based on my conversations with Officer-2, and my
review of NYPD body camera footage and reports prepared by law
enforcement, I have learned, among other things, that shortly
after arriving at the 49th Precinct, Officer-1 recovered a .38
caliber round from the left pants pocket of KEVAN SEALES, the
defendant.

          6.   Based on my communications with a Special Agent
from the Bureau of Alcohol, Tobacco, Firearms and Explosives who
is familiar with the manufacturing of firearms and ammunition, I
have learned that the Firearm was not manufactured in New York
State.
       Case 1:20-mj-05893-UA Document 1 Filed 06/05/20 Page 4 of 4



                                4
          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of KEVAN SEALES, the defendant,
and that he be arrested, and imprisoned or bailed, as the case
may be.


                           /s/ Jama Joseph, by SDA with permission
                           _______________________________
                           Detective Jama Joseph
                           New York City Police Department


Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1 this, 5th day of
June, 2020


__________________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
